J-S25018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TYLER B. MILLER                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    COMCAST CORPORATION                        :   No. 387 EDA 2021

                Appeal from the Order Entered January 22, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 200700382


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                  FILED NOVEMBER 22, 2021

        Tyler B. Miller appeals from the order sustaining the preliminary

objections filed by the Comcast Corporation (“Comcast”) and dismissing his

Amended Complaint with prejudice. We affirm.

        Miller commenced this action in July 2020 by the filing of a civil

complaint. He filed an Amended Complaint in October 2020 alleging he is “an

unpaid no contract intern” and that since 2009 Comcast has “use[d] him in

movies, TV shows, music, and commercials” and put him “in the worst possible

light.” Amended Complaint at ¶ 1. He lists movies allegedly made by Comcast,

including the Despicable Me series, Identity Theft, The Purge, A Million Ways

to Die in the West, Happy Death Day, Happy Death Day 2U, The Invisible Man,

and The Hunt, and seems to allege they are about him or made to threaten

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S25018-21



him. He claims Comcast is “telling a story about [his] life” and “trying to kill

[him], or trying [to] get people to kill [him].” Id. at 9. He asserts a claim of

intentional infliction of emotional distress (“IIED”).

       Comcast filed Preliminary Objections based on res judicata and collateral

estoppel,1 failure to state a claim, and that the allegations are facially

implausible. Miller filed an Answer to the Preliminary Objections.

       The trial court issued an order sustaining the Preliminary Objections and

dismissing the Amended Complaint with prejudice, without explanation. Miller

filed a timely notice of appeal. The court ordered that Miller file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

The order warned that “[a]ny issue not properly included in this Statement

shall be deemed waived.” Order, filed May 12, 2021.

       Miller filed a Rule 1925(b) statement with the following three

paragraphs:

          1. I am fearful for my life, in this situation, this is the first
          time I have dealt with Preliminary Objections, the Court
          could of done more to help my extremely abusive, and
          dangerous situation, with Comcast.

          2. The Trial Court has not sufficiently stated its basis, but
          my educated guesses that the Trial Court accepted Comcast
          Corporations vague, and bare Defenses. They didn’t explain


____________________________________________


1 Miller also filed a complaint against Comcast in federal court alleging IIED.
The federal district court dismissed the complaint with prejudice and the Court
of Appeals affirmed. See Miller v. Comcast, Civil Action No. 17-cv-5564,
2018 WL 10626475 (E.D. Pa. Feb. 16, 2018), aff’d, Miller v. Comcast, 724
Fed. Appx. 181 (3d Cir. 2018) (per curiam).

                                           -2-
J-S25018-21


          their defense well, and they did not go much in depth, to
          counter my defenses, from their Preliminary Objections.

          3. My Evidence (pictures), and nonconclusory statements
          was obvious and sufficient, the Judge could see then, and
          can see now, their abuse of me, it was blatantly clear, that
          Comcast did not have any explanation for.

1925(b) Statement, filed May 17, 2021.

       Miller’s brief lists the following issues, verbatim:

          1. Whether Tyler Miller’s claims, which has already been
          fully litigated through two levels of the Federal Court
          System, is barred by the doctrines of res judicata, and
          collateral estoppel?

          2. Whether Tyler Miller's claims Fails as a matter of law
          because, even if my allegations are true, Comcast's alleged
          conduct fails to rise to the level of "extreme and outrageous"
          required for "Intentional Infliction of Emotional Distress"
          under Pennsylvania law?

          3. Whether Tyler Miller claims Fails as a matter of law,
          because he has only pled bare, fantastical allegations, and
          has failed to plead any facts that would allow this Court to
          reasonably infer that he is entitled to relief?

Miller’s Br. at 2 (omitting suggested answers).2

       The issues Miller asserts on appeal were not included in his Rule 1925(b)

Statement. He therefore waived them. Pa.R.A.P. 1925(b)(4)(vii). See also

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998) (finding any issues

not included in Rule 1925(b) statement are waived); Forest Highlands

Cmty. Ass’n v. Hammer, 879 A.2d 223, 226 n.2 (Pa.Super. 2005) (noting

Lord applies in civil and criminal cases).
____________________________________________


2Miller listed the issues contained Comcast’s Statement of Questions in its
Memorandum of Law In Support of Preliminary Objections, and answered each
with a suggested answer of “[a]bsolutely not.”

                                           -3-
J-S25018-21



      Furthermore, even if he had not waived his issues, we would affirm. In

reviewing an order sustaining preliminary objections, we must determine

whether the trial court committed an error of law. Feingold v. Hendrzak, 15

A.3d 937, 941 (Pa.Super. 2011) (citing Haun v. Cmty. Health Sys., Inc., 14

A.3d 120, 123 (Pa.Super. 2011)). “Preliminary objections in the nature of a

demurrer test the legal sufficiency of the complaint.” Id. We must accept as

true “all material facts set forth in the challenged pleadings [and] all

inferences   reasonably     deducible   therefrom.”   Id.   (citation   omitted).

“Preliminary objections which seek the dismissal of a cause of action should

be sustained only in cases in which it is clear and free from doubt that the

pleader will be unable to prove facts legally sufficient to establish the right to

relief.” Id. (citation omitted).

      To state an IIED claim, a plaintiff must plead that the defendant

intentionally acted with “extreme and outrageous conduct” causing severe

emotional distress. John v. Phila. Pizza Team, Inc., 209 A.3d 380, 383

(Pa.Super. 2019) (quoting Dawson v. Zayre Dep’t Stores, 499 A.2d 648,

649 (Pa.Super. 1985)); Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998)

(quoting Restatement (Second) of Torts § 46(1) (1965)). Outrageous conduct

is conduct “so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized society.” Hoy, 720 A.2d at 754. Liability for

IIED “does not extend to mere insults, indignities, threats, annoyances, petty

oppressions, or other trivialities.” Miller v. Peraino, 626 A.2d 637, 641

                                        -4-
J-S25018-21



(Pa.Super. 1993) (quoting Kazatsky v. King David Mem’l Park, Inc., 527

A.2d 988, 995 (Pa. 1987)).

       Miller contends Comcast is targeting and harassing him, but the

Amended Complaint does not support an IIED claim. The Amended Complaint

contains opinions, suspicions, and accusations but does not allege facts to

establish Comcast intentionally engaged in extreme and outrageous conduct

that caused Miller severe emotional distress. See Feingold, 15 A.3d at 942

(affirming order sustaining preliminary objections where the complaint

contained “nothing more than conclusory[,] unsubstantiated suspicions and

allegations that [Appellees] engaged in improper and fraudulent conduct

intended to deprive [Appellant] of money to which he was allegedly entitled”).3

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2021



____________________________________________


3 Because the court did not err in sustaining the demurrer, we would not need
to address Miller’s other issues, if he had not waived them.

                                           -5-